Case 1:18-cv-23673-RNS Document 25 Entered on FLSD Docket 05/16/2019 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-23673-Civ-SCOLA/TORRES


  KOMAR INVESTMENTS, INC. d/b/a
  SOUTH BEACH MARRIOTT,

              Plaintiff,

  v.

  ZURICH AMERICAN INSURANCE COMPANY,

              Defendant.
  ______________________________________/

               ORDER ON DEFENDANT’S MOTION TO COMPEL

        This matter is before the Court on Zurich American Insurance Company’s

  (“Defendant” or “Zurich”) expedited motion to compel destructive testing. [D.E. 20].

  Komar Investments, Inc. d/b/a South Beach Marriott (“Plaintiff”) responded to

  Defendant’s motion on May 11, 2019 [D.E. 23] to which Defendant does not intend

  to reply.1 Therefore, Defendant’s motion is now ripe for disposition. After careful

  consideration of the motion, response, relevant authority, and for the reasons

  discussed below, Defendant’s motion to compel is GRANTED.

                                  I.     ANALYSIS

        This is a first-party insurance coverage dispute where Plaintiff seeks more

  than $16 million dollars in damages because of Hurricane Irma. The property at

  issue is the Marriott Stanton South Beach Hotel, located at 161 Ocean Drive, Miami

  1     Defendant’s counsel notified Chambers that it does not intend to file a reply
  in support of its motion to compel.
                                         1
Case 1:18-cv-23673-RNS Document 25 Entered on FLSD Docket 05/16/2019 Page 2 of 8



  Beach, Florida 33139. On January 14, 2019, Defendant served Plaintiff with a

  request to enter the hotel to permit Defendant’s experts to inspect, measure, survey,

  photograph, test, and/or sample the property, including (1) the interior, (2) the

  exterior elevations, (3) the roof, and (4) all other building components to the extent

  not otherwise identified.

        Defendant requested that the inspection occur in two stages. The first stage

  consisted of a preliminary, single-day walkthrough of the property to survey its

  dimensions and determine the accessibility of all elevations. This was designed to

  help Defendant’s experts determine the amount of time reasonably necessary to

  complete a full-scale inspection of the areas that Plaintiff alleges were damaged.

  Plaintiff allowed Defendant’s experts to conduct a two-hour walkthrough on

  February 26, 2019.

        The second stage of Defendant’s requested inspection is a complete, full-scale

  inspection of all areas of the property that sustained damages because of Hurricane

  Irma. Defendant claims that it reported to Plaintiff that it would need ten full

  working days to inspect all areas of the property that Plaintiff alleges were

  damaged. Plaintiff initially resisted Defendant’s request because it was the hotel’s

  “busy season,” but Plaintiff’s counsel provided proposed dates on April 8, 2019 for

  the inspection to take place in mid to late May 2019.         As such, the full-sale

  inspection was scheduled to take place during the weeks of May 13-17 and May 20-

  24, 2019.




                                            2
Case 1:18-cv-23673-RNS Document 25 Entered on FLSD Docket 05/16/2019 Page 3 of 8



        Following the scheduling of the inspections, the parties continued to discuss

  the proposed logistics of the inspection. On April 15, 2019, the parties engaged in a

  lengthy telephone conference, including a discussion on the use of destructive

  testing. Defendant informed Plaintiff that Defendant’s experts sought to conduct

  testing to the stucco, roof, and pool desk. The testing included collecting samples of

  the stucco, taking samples of the roof, and lifting tiles along the pool deck.

  Defendant also stated that it was prepared to have a contractor on site during the

  inspections to make necessary repairs and invited Plaintiff to advise of any

  preferred contractors. Defendant sent a follow-up email on April 23, 2019 to inquire

  on the prior conversation – including the identity of any preferred contractors – and

  Plaintiff responded on April 30, 2019 that it objects to any destructive testing.

        Plaintiff opposes Defendant’s motion for several reasons.        First, Plaintiff

  claims that destructive testing is unreasonable, unnecessary, overbroad, and

  prejudicial. Plaintiff is concerned that the destructive testing will disrupt business

  operations, guest experiences, tarnish the hotel’s brand, and create additional

  damages to the property. Second, Plaintiff argues that Defendant has not assured

  the hotel that any damages sustained because of the destructive testing will be

  minimal and that the property will be restored to its current condition. Although

  Defendant contends that a contractor will be on site to perform any repairs,

  Plaintiff suggests that there are no guarantees that the building will be returned to

  its pre-testing condition or that the integrity of the building will not be further

  compromised. Third, Plaintiff takes issue with Defendant’s request to take six 12


                                             3
Case 1:18-cv-23673-RNS Document 25 Entered on FLSD Docket 05/16/2019 Page 4 of 8



  by 12 samples of the stucco because it allows Defendant to destruct over thirty-six

  feet of the exterior for testing. Plaintiff believes that this is excessive, and that

  Defendant would need to re-paint the entire building to avoid inconsistencies

  between fresh paint in the areas tested with paint throughout the rest of the

  building. And finally, Plaintiff is concerned that, if any tiles are removed from the

  pool deck area, Defendant must provide matching tiles to restore the pool to its pre-

  testing condition.

         “Several courts have recognized that production of ‘tangible things’ for

  purposes of destructive testing falls under the scope of Rule 34.” Mirchandani v.

  Home Depot, U.S.A., Inc., 235 F.R.D. 611, 613 (D. Md. 2006) (collecting cases).

  Federal Rule of Civil Procedure 34 provides that a party “may serve on any other

  party a request within the scope of Rule 26(b): to produce and permit the requesting

  party or its representative to inspect, copy, test, or sample . . . any designated

  tangible things” in the responding party's possession, custody, or control. Fed. R.

  Civ. P. 34(a)(1) (B). In turn, Federal Rule of Civil Procedure 26(b) provides that

  “[p]arties may obtain discovery regarding any matter, not privileged, that is

  relevant to the claim or defense of any party.”

        The decision of whether to allow testing, destructive and non-destructive

  alike, rests within the sound discretion of the district court. See Ramos v. Carter

  Exp. Inc., 292 F.R.D. 406, 408 (S.D. Tex. 2013) (citing Ostrander v. Cone Mills, Inc.,

  119 F.R.D. 417, 419 (D. Minn. 1988)). In the exercise of that discretion, district




                                            4
Case 1:18-cv-23673-RNS Document 25 Entered on FLSD Docket 05/16/2019 Page 5 of 8



  courts have identified four specific factors to consider in balancing the costs of

  altering the object against the benefits of obtaining the evidence sought:

        (1) [W]hether the proposed testing is reasonable, necessary, and
        relevant to proving the movant’s case; (2) whether the non-movant’s
        ability to present evidence at trial will be hindered, or whether the
        non-movant will be prejudiced in some other way; (3) whether there
        are any less prejudicial alternative methods of obtaining the evidence
        sought; and (4) whether there are adequate safeguards to minimize
        prejudice to the non-movant, particularly the non-movant's ability to
        present evidence at trial.

  Mirchandani, 235 F.R.D. at 614. “Several courts have found this framework

  instructive in determining whether destructive testing is appropriate under the

  circumstances.” Rapchak v. Freightliner Custom Chassis Corp., 2014 WL 4169393,

  at *4 (W.D. Pa. Aug. 20, 2014) (citing cases).

        With respect to the first factor, “a party may not use destructive testing

  merely to bolster an expert opinion or to gain other potentially intriguing, albeit

  irrelevant, information.” Mirchandani, 235 F.R.D. at 615. The evidence sought

  must instead “be integral to proving the movant’s case and do more than strengthen

  an already established claim or defense.” Id. While the evidence sought through

  destructive testing must be necessary for a party to prove its case, “the burden is

  not so high as to require definitive proof that plaintiffs’ hypothesis will prove

  correct.” Id.

        Based on these considerations, Defendant has shown that the proposed

  testing is relevant, reasonable, and necessary because destructive testing is needed

  to examine the (1) nature, (2) extent, and (3) cause of the alleged damage to the

  hotel. The evidence is also significant because it can only be accessed with samples
                                             5
Case 1:18-cv-23673-RNS Document 25 Entered on FLSD Docket 05/16/2019 Page 6 of 8



  of the stucco, roof materials, and pool tiles. Accordingly, the initial factor weighs in

  favor of Defendant.

        The second factor considers any potential prejudice to the non-moving party.

  This factor favors Defendant because Plaintiff, as the non-movant, failed to identify

  how it will be prejudiced in its ability to litigate this case. Plaintiff focuses instead

  on its business operations, guest experiences, and the potential for additional

  damages to the hotel.    But, none of these considerations relate to any prejudice in

  presenting evidence at trial. Defendant, on the other hand, would be prejudiced at

  trial because it would be entirely dependent on the photographs and data of other

  individuals, as opposed to its own experts.          Because Plaintiff has failed to

  demonstrate any prejudice in litigating this case at trial, the second factor weighs in

  favor of Defendant.

        “The third area of inquiry is whether there are any non-destructive

  alternative methods of testing.” Mirchandani, 235 F.R.D. at 616. “[T]his prong

  encourages the party opposing destructive testing to suggest less destructive and

  less prejudicial counter-proposals, and appears to be limited only by the

  imagination of the non-movant.”        Id.   Plaintiff has not submitted any viable

  alternatives to Defendant’s proposed testing and Defendant contends that there

  none available. Therefore, given the record presented and the absence of a viable

  alternative, the third factor favors Defendant.

        “The final inquiry of the four-pronged test involves consideration of the

  safeguards that may be put in place to minimize the potential for prejudice to the


                                               6
Case 1:18-cv-23673-RNS Document 25 Entered on FLSD Docket 05/16/2019 Page 7 of 8



  non-movants.” Mirchandani, 235 F.R.D. at 616–17. Those safeguards, while not

  exhaustive, include:

        (1) Adequate opportunities for the non-movants to photograph or
        otherwise record the character and condition of the object to be tested
        prior to the destructive testing, (2) notice to the non-movants of the
        time, place, and exact manner of the destructive testing, (3) reasonable
        opportunity for the non-movants and their experts to observe and
        record the procedures involved in the destructive testing, (4) the right
        of the non-movants to conduct or participate in similar tests with a
        portion of the sample to be tested, (5) provision for discovery of the
        results of the movant’s tests, (6) allocation of costs as justice may
        require.

  Id. at 617 (citation and alterations omitted).

        Plaintiff is concerned that the hotel will sustain irreparable damages and

  that there is no guarantee that the building will be restored to its pre-testing

  condition.   Plaintiff’s concern is a valid one, but ultimately misplaced because

  Defendant wants a contractor on site during the testing to make immediate repairs.

  While Plaintiff suggests that the integrity of the building is at risk and that the

  hotel may need to be entirely repainted, there is nothing in the record to support

  these contentions. And Plaintiff noticeably sidesteps Defendant’s contention that

  Plaintiff’s own engineering expert already used destructive testing on the building

  in connection with the development of an expert opinion. Because the four factors

  weigh in favor of allowing Defendant to conduct destructive testing, Defendant’s

  motion to compel is GRANTED.




                                             7
Case 1:18-cv-23673-RNS Document 25 Entered on FLSD Docket 05/16/2019 Page 8 of 8



                              II.   CONCLUSION

        For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

  Defendant’s motion to compel is GRANTED. The parties are directed to coordinate

  a schedule to allow Defendant ten full working days to conduct the destructive

  testing.

        DONE AND ORDERED in Chambers at Miami, Florida, this 16th day of

  May, 2019.

                                            /s/ Edwin G. Torres
                                            EDWIN G. TORRES
                                            United States Magistrate Judge




                                        8
